Citation Nr: 0206806	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The veteran had requested a hearing before a member of the 
Board.  A hearing was scheduled for August 1999.  The veteran 
was notified of the date, time, and location of that hearing 
by VA letter dated in June 1999.  The veteran thereafter 
withdrew his hearing request in July 1999.  There are no 
other outstanding hearing requests of record.


FINDING OF FACT

An acquired psychiatric disorder did not have its onset 
during the veteran's military service, and is not otherwise 
attributable to his military service; a psychosis was not 
manifested within one year of his separation from service.  


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
that was incurred in or aggravated by military service, nor 
may a psychosis be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that an 
acquired psychiatric disorder had its onset during service.  
He maintains that during service he developed a distrust for 
supervision, became resentful towards discipline, and 
developed depression and anxiety.  He asserts that such 
behavior caused him to be tried by summary court martial.  In 
December 1999 the veteran requested a VA psychiatric 
examination. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Personality disorders are not diseases or injuries for VA 
compensation purposes.  See 38 C.F.R. § 4.127 (2001).

That an injury or disease occurred in service is not enough; 
there must be a disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2001).

The veteran's service medical records contain no evidence of 
complaints, treatment, or diagnoses of any psychiatric 
disorder.  The veteran was provided an induction examination 
in May 1966 prior to entering service.  At that time, no 
psychiatric disorders were noted.  On his Report of Medical 
History, the veteran marked "no" in the boxes indicating 
"depression or excessive worry," "frequent trouble 
sleeping," and "nervous trouble of any sort."  No 
psychiatric symptomatology was listed.  The veteran's 
separation examination in September 1968 was also negative 
for psychiatric symptomatology.  On his Report of Medical 
History, the veteran marked "yes" in response to various 
questions, but again marked "no" in the boxes indicating 
"depression or excessive worry," "frequent trouble 
sleeping," and "nervous trouble of any sort."

On the veteran's application for compensation, he noted that 
he first sought treatment for a psychiatric disorder in 1997.  
VA outpatient treatment records from March 1997 to December 
2000 are of record.  During this time, the veteran had 
several diagnoses, including a generalized anxiety disorder, 
personality disorder, bipolar disorder, obsessive compulsive 
disorder, and depression.  In August 1997, the veteran 
related that his current problems with depression began 
around Labor Day 1996.  In February 2000, the veteran stated 
that he had diagnosed himself with social anxiety disorder.  
In doing so, he reported that his anxiety and fears related 
back to his childhood where he "lived in stress all the 
time."  He described chronic emotional and physical abuse by 
both parents, and stated that his father was very "high-
tempered and dictatorial."  He indicated that he continued 
to be intimidated by his father.  In August 2000, the veteran 
discussed his pending disability claim with a VA health 
professional, and remarked that his anxiety symptoms began 
while he was in service.  He stated his belief that his in-
service behavior was due to "undiagnosed psychological 
problems which emerged during military time."  The several 
VA health professionals that treated the veteran made no 
reference to service in their diagnoses or opinions.  

In a March 1998 letter, the veteran asserted that his life 
prior to service had been very sheltered.  He recalled 
developing a distrust towards supervision when he entered 
service and subsequently became resentful of discipline.  He 
stated that after separation from service he began feeling 
depressed, and that the depression had followed him 
throughout his life.  Specifically, he asserted that his 
depression resurfaced when he was divorced from his second 
wife and married to his third.  The veteran indicated that he 
first sought treatment at the VAMC, and was told that he had 
bipolar disorder.  He maintained that he was told he had been 
suffering from bipolar disorder for "many years," and 
related that after his diagnosis, it became clear to him when 
and where his disorder began. 

In an April 1998 statement, the veteran reported that, at the 
beginning of his psychiatric treatment, a private physician 
told him that his anxiety disorder was not related to 
service.  The veteran indicated that his condition had been 
diagnosed as a bipolar disorder which he had had since his 
early twenties, and which was caused by military service.  

An April 2001 letter was received from a VA clinical 
psychologist and a VA psychiatrist.  These care providers 
reported having treated the veteran from 1997 to 2001.  They 
related his symptoms as including thoughts of death, fear, 
impaired concentration, chronic worrying, eruptions of anger, 
irritability, and social anxiety.  The health professionals 
noted that the veteran had reported that these symptoms began 
while in the military, and soon afterwards, leading him to 
conclude that there was a relationship between his active 
duty service and his symptoms.  It was reported that the 
veteran described difficulty adjusting to the military, 
following what he described as a sheltered life prior to 
that.  It was noted that he reported a history of his 
starting to drink alcohol during military service due to 
significant anxiety, explaining that he expected to die since 
he expected he would be sent to Vietnam.  It was also noted 
that he had problems getting along with others and was 
disciplined as a result of his problems, including drinking.  
They diagnosed the veteran with generalized anxiety disorder 
and obsessive-compulsive disorder.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a psychiatric disorder.  First of 
all, it is clear that no psychiatric disorder was documented 
in the veteran's service medical records, and that no 
psychosis was demonstrated within a year of his separation 
from service.  Indeed, it was not until 1997 that a 
psychiatric disability was diagnosed.  The veteran first 
sought treatment for anxiety in March 1997, nearly 29 years 
after service, and none of the several health professionals 
who treated him linked his disorder to service.  In August 
1997, the veteran indicated that his problems with depression 
started around Labor Day in 1996, and in February 2000, he 
asserted that his anxiety and fears had begun in childhood 
where he was constantly stressed.  In March 1998, the veteran 
stated that it was clear to him when and where his disorder 
began, but he did not report specifically being told that an 
acquired psychiatric disorder was related to service.  In 
April 1998, he mentioned that he had been diagnosed with a 
bipolar disorder which he had had since his early twenties 
and which was caused by service, but there is no competent 
medical opinion to support such an assertion.  Outpatient 
treatment reports from the VA psychologist the veteran 
mentioned in his April 1998 statement are negative for any 
conclusions regarding time of onset.  In fact, that 
psychologist submitted the June 2001 letter and stated that 
it was the veteran who had concluded that a relationship to 
military service existed.  The March 1998, April 1998, and 
June 2001 statements from health professionals do not contain 
any medical opinions reflecting that the veteran's acquired 
psychiatric disorder had its onset during service.  

The Board has considered the veteran's contention that his 
acquired psychiatric disorder had its onset during service.  
However, the veteran is not a medical professional and is not 
competent to render an opinion on matters of medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where the record refers to a relationship between 
psychiatric disability and military service, it is the 
veteran's own self-reported history, not a conclusion made by 
competent medical authority.  Consequently, given that a 
psychiatric disability was not diagnosed until many years 
after the veteran's separation from service, and because the 
veteran's psychiatric status was evaluated at the time the 
veteran left service with no abnormality noted, the Board 
finds that a grant of service connection is not warranted.  
These facts outweigh the inferences the veteran would have 
the Board make on the basis of his own unsupported 
allegations.

In so finding, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law during the 
pendency of this claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate a 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In a February 2001 letter, the RO notified the veteran of 
this new law and explained VA's duty to notify him about his 
claim and to assist him in obtaining evidence.  Moreover, as 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate a claim.  The veteran was informed by the July 
1998 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  Moreover, in a September 1998 Statement of the 
Case, and Supplemental Statements of the Case in June 2000 
and in June 2001, the RO notified the veteran of all 
regulations pertinent to a service connection claim, informed 
him of the reasons his claim had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claim.  The Board finds that the rating 
decision, the Statement of the Case, and the two Supplemental 
Statements of the Case provided to the veteran satisfy the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the evidence necessary to 
substantiate his service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records and VA outpatient treatment records 
from March 1997 to December 2000 have been obtained.  A 
December 1998 letter was sent to the veteran and to the 
Western Kentucky Regional Hospital requesting treatment 
records.  No evidence was received by the RO.  The veteran 
was furnished another letter in August 1999 informing him 
that those records had still not been received.  
Correspondence was received from the veteran in October 2000, 
but no reference to the missing hospital records was made.  
As such, the Board finds that all obtainable records have 
been received and are associated with the veteran's claims 
file. 

When deciding disability compensation claims, VCAA and 
implementing regulations require VA to provide the veteran 
with a VA medical examination or medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Such an examination or 
opinion is necessary if the information and evidence of 
record do not contain sufficient competent evidence to decide 
the claim, but 1) contain competent lay or medical evidence 
of a current disability or persistent symptoms of a 
disability, 2) establish that the veteran suffered an event, 
injury or disease in service, or has a chronic disease 
manifest during an applicable presumptive period, 3) and 
indicate that the disability or symptoms may be associated 
with the established event, injury, or disease in service or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4).  In this case, the veteran has a 
current disability, but the occurrence of an event or injury 
or disease in service, or of symptomatic manifestation during 
a presumptive period, is not shown.  Additionally, there is 
no indication, except by way of unsupported allegation, that 
a current psychiatric disability may be associated with 
military service so many years earlier.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

